Citation Nr: 9920143	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  93-09 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to restoration of a 40 percent rating for 
traumatic arthritis of the right knee with osteoporosis.  

2.  Entitlement to an effective date earlier than February 
11, 1998, for an award of additional compensation for a 
dependent spouse, is denied.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran served on active duty from August 1948 to June 
1952 and from January 1954 to July 1970.  
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The case was previously before the Board in December 1997, 
when a rating in excess of 40 percent was denied and the 
restoration issue was remanded for development by the RO.  
The requested development has been completed.  The Board now 
proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  There was clear and unmistakable error in the August 1996 
rating decision which reduced the rating for the service-
connected traumatic arthritis of the right knee with 
osteoporosis from 40 percent to 30 percent, effective April 
27, 1995.  

3.  The veteran's claim for an award of additional 
compensation for a dependent spouse was received by VA on 
February 11, 1998.  

4.  In December 1978, the veteran notified the veteran that 
he had to submit evidence about his dependents to receive 
additional compensation benefits.  The veteran submitted 
partial information.  In January 1979, the RO asked the 
veteran for additional information about his spouse to 
determine his eligibility.  The veteran did not provide the 
requested information during the following year.  

5.  Communication from the veteran, between January 1979 and 
February 11, 1998, did not identify the benefit he was 
seeking as additional compensation based on having a 
dependent spouse.  


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 40 percent rating for 
traumatic arthritis of the right knee with osteoporosis, 
effective April 27, 1995, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. 3.104, 3.105 (1998).  

2.  The criteria for an effective date earlier than February 
11, 1998, for an award of additional compensation for a 
dependent spouse, have not been met.  38 U.S.C.A. § 5110; 
38 C.F.R. §§ 3.155, 3.158, 3.401 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Restoration of a 40 Percent Rating for Traumatic Arthritis of 
the Right Knee with Osteoporosis

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, his assertion 
that the rating for his right knee disorder should not have 
been reduced presents a plausible claim.  Cf. Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of his claim.  See 38 U.S.C.A. § 5107(a).  The veteran has 
not reported that any other pertinent evidence might be 
available.  See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  



Rating Criteria

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1998).  

Ankylosis of the knee in an extremely unfavorable, in flexion 
at an angle of 45° or more, will be rated as 60 percent 
disabling.  Ankylosis of the knee in flexion between 20° and 
45° will be rated as 50 percent disabling.  Ankylosis of the 
knee in flexion between 10° and 20° will be rated as 40 
percent disabling.  Ankylosis of the knee at a favorable 
angle in full extension, or in slight flexion between 0° and 
10° will be rated as 30 percent disabling.  38 C.F.R. Part 4, 
Code 5256 (1998).  

Other impairment of the knee, recurrent subluxation or 
lateral instability, will be rated as 10 percent disabling 
where slight, 20 percent disabling where moderate, and 30 
percent disabling where severe.  38 C.F.R. Part 4, Code 5257 
(1998).  

A dislocated semilunar cartilage or meniscus, with frequent 
episodes of "locking," pain, and effusion into the joint 
will be rated as 20 percent disabling.   38 C.F.R. Part 4, 
Code 5258 (1998).  

A meniscectomy, or removal of a semilunar cartilage, will be 
rated as 10 percent disabling if the residuals are 
symptomatic, otherwise a noncompensable rating will be 
assigned.  38 C.F.R. Part 4, including § 4.31 and Code 5259 
(1998).  

Where flexion or bending of the leg is limited to 60 degrees, 
the disability rating will be noncompensable.  Where flexion 
of the leg is limited to 45 degrees, the disability rating 
will be 10 percent.  Where flexion of the leg is limited to 
30 degrees, the disability rating will be 20 percent.  Where 
flexion of the leg is limited to 15 degrees, the disability 
rating will be 30 percent.  38 C.F.R. Part 4, Code 5260 
(1998).  

Limitation in the ability to straighten or extend the leg 
will be rated as non compensable where extension is limited 
to 5 degrees; 10 percent disabling where extension is limited 
to 10 degrees; 20 percent disabling where extension is 
limited to 15 degrees; 30 percent disabling where extension 
is limited to 20 degrees; 40 percent disabling where 
extension is limited to 30 degrees; and 50 percent disabling 
where extension is limited to 45 degrees.  38 C.F.R. Part 4, 
Code 5261 (1998).  

Impairment of the tibia and fibula will be rated as 40 
percent disabling where there is a nonunion, with loose 
motion, requiring brace.  A malunion of the tibia and fibula 
will be rated as 30 percent disabling if there is marked knee 
or ankle disability, 20 percent disabling if there is 
moderate knee or ankle disability, and 10 percent disabling 
if there is slight knee or ankle disability.  38 C.F.R. 
Part 4, Code 5262 (1998).  

Genu recurvatum (acquired, traumatic, with weakness and 
insecurity in weight-bearing objectively demonstrated) will 
be rated as 10 percent disabling.  38 C.F.R. Part 4, Code 
5263 (1998).  

Background

On the October 1992 VA examination, the veteran complained of 
cramping and severe pain in the right knee at night.  He said 
it was impossible to walk over 100 yards.  There was slight 
to moderate swelling and slight deformity due to the 
swelling.  There was lateral instability.  The veteran was 
able to flex his right knee 35 degrees and extend it 10 
degrees.  There was a fair amount of ankylosis with severe 
pain.  

The Board previously noted that the inaccuracy of the use of 
the term ankylosis when there is knee motion.  The Board 
noted that the United States Court of Veteran Appeals (Court) 
has used the following definition:  Ankylosis is defined a 
"immobility and consolidation of a joint due to disease, 
injury, surgical procedure." SAUNDERS ENCYCLOPEDIA AND 
DICTIONARY OF MEDICINE, NURSING, AND ALLIED HEALTH 68 (4th 
ed. 1987.  Lewis v. Derwinski, 3 Vet. App. 259 (1992).  Also 
note 38 C.F.R. § 4.71, Code 5286 (1996), which equates 
ankylosis with bony fixation.  

Based on the October 1992 VA examination findings, the 
November 1992 rating decision granted a 40 percent rating, 
effective the date the claim for an increase was received in 
September 1992.  The rating decision noted that there had 
previously been a limitation of motion and now there was 
limitation of extension and lateral instability.  

The veteran appealed the 40 percent rating for his right knee 
disability.  

On the April 1995 VA examination, the  veteran complained of 
worsening knee pain which prevented him from walking more 
than 30 yards.  He reported pain at night and with physical 
activities.  He also told of occasional giving out and 
locking.  Objectively, swelling was present.  There was 
tenderness in the knee and motion caused pain.  There was no 
deformity.  There was no instability.  The range of motion 
was 20 degrees flexion and 0 degrees extension.  A May 1995 
rating decision considered these findings, confirmed and 
continued the 40 percent rating.  

In September 1995, the veteran had an RO hearing.  

The report of the January 1996 VA examination shows the 
veteran reported that he could not walk more than 100 feet 
and that he had frequent swelling and episodes of his knee 
giving out about twice a week.  Examination disclosed some 
tenderness at the knee.  Patellar manipulation caused pain.  
There was a 1/2 inch shortening of the lower extremity.  Knee 
motion was from 20 degrees flexion to 0 degree position of 
extension.  

In an August 1996 rating decision, the hearing officer 
reduced the rating for the knee from 40 percent to 30 
percent, effective the date of the April 1995 VA examination.  
It was noted that the increase to 40 percent was based on 
limitation of extension and the two recent examinations 
showed full extension to the 0 degree position.  

Analysis

The May 1995 rating decision considered the April 1995 
examination and continued the 40 percent rating.  The May 
1995 rating decision did not indicate that improvement was 
suspected or that a future examination should be conducted to 
determine if improvement was sustained.  The rating decision 
simply rated the disability at 40 percent.  

Decisions of a duly constituted rating agency are final and 
binding on all field offices.  38 C.F.R. § 3.104 (1998).  
There are ways to revise such decisions; however, specific 
procedures must be complied with.  38 C.F.R. § 3.105 (1998).  

The August 1996 rating decision simply ignored the May 1995 
rating decision and reached behind it to the April 1995 
examination.  The August 1996 rating decision was radically 
different, from the May 1995 rating decision, in its 
interpretation of the April 1995 examination.  While the May 
1995 rating decision used the April 1995 findings to confirm 
and continue the 40 percent rating, the August 1996 rating 
decision used those same findings to support the reduction to 
30 percent.  However, the August 1996 rating decision did not 
comply with any of the procedures necessary for a reduction.  
The August 1996 rating decision did not make a finding of 
clear and unmistakable error in the May 1995 rating decision.  
38 C.F.R. § 3.105(a) (1998).  The August 1996 rating decision 
did not mention of difference of opinion with the May 1995 
rating decision.  38 C.F.R. § 3.105(b) (1998).  The August 
1996 rating decision did not indicate that the May 1995 
decision had begun the reduction process.  38 C.F.R. 
§ 3.105(e) (1998).  The Board's review of the May 1995 
decision does not disclose any indication of that it had 
begun the reduction process.  38 C.F.R. § 3.105(e) (1998).  

The Board does not reach the merits of the reduction.  
Rather, the process by which the rating was reduced was 
contrary to regulations.  That is, the reduction was clearly 
and unmistakably erroneous.  38 C.F.R. § 3.105(a) (1998).  
Because of this error, the August 1996 rating decision 
reducing the rating from 40 to 30 percent must be set aside.  
The 40 percent rating for the service-connected knee disorder 
is restored effective the date of the reduction.  38 C.F.R. 
§ 3.400(k) (1998).  

Entitlement to an Earlier Effective Date 
for an Award of Additional Compensation for a Dependent 
Spouse

When the veteran applied for compensation benefits, in August 
1970, he reported having a dependent wife and one child.  His 
combined disabilities were rated at 40 percent.  

When the veteran applied for educational benefits, in 
December 1970, he reported having a dependent wife and one 
child.  A birth certificate for the veteran's son and a copy 
of the divorce decree for a previous marriage were received 
in December 1970.  A copy of an official record of his 
current marriage was received in January 1971.  The amount of 
payment of educational benefits was based, in part, on the 
veteran's dependents.  

Prior to October 1978, a disability rating of 50 percent or 
more was required for additional compensation benefits for 
dependents.  Effective October 1, 1978, 38 U.S.C.A. § 1115 
(then codified at § 315) was liberalized to provide 
additional compensation benefits for dependents of veteran's 
with disability ratings of 30 percent or more.  However, the 
payment of additional benefits was not automatic.  Cf. Gold 
v. Brown, 7 Vet. App. 315 (1995).  

In December 1978, the veteran was sent a letter asking him to 
complete a form containing information on his dependents.  He 
veteran responded, listing his son. The veteran indicated 
that he was married, by a clergyman or other public official, 
and that they lived together.  He did not complete portions 
on date and place of marriage, to whom married, and 
termination of previous marriages.  In January 1979, the RO 
returned the form to the veteran asking him to complete the 
items about his spouse.  "We are unable to take further 
action until the above information is received."  The 
veteran does not claim that he made a timely response and 
there is no record of a response within the following year.  

[W]here evidence requested in connection with an original 
claim, a claim for increase or to reopen or for the purpose 
of determining continued entitlement is not furnished within 
1 year after the date of request, the claim will be 
considered abandoned.  After the expiration of 1 year, 
further action will not be taken unless a new claim is 
received.  Should the right to benefits be finally 
established . . . compensation . . . based on such evidence 
shall commence not earlier than the date of filing the new 
claim.  38 C.F.R. § 3.158(a) (1998).  

The file contains numerous pieces of subsequent 
correspondence from the veteran, without mention of a claim 
for his wife.  

On November 24, 1997, the RO received, from the veteran, an 
annotated VA form and a physician's report on his wife.  

On February 11, 1998, the RO received a copy of an article 
referring to additional compensation for the spouse of a 
veteran rated as 30 percent or more disabled.  The RO 
accepted this as a new claim and granted benefits as of March 
1, 1998, pursuant to 38 C.F.R. § 3.31 (1998).  

Analysis

The veteran has asserted that he should be awarded benefits 
effective as of the date of the change in the law in 1978, 
because the information on his wife was already of record.  A 
similar argument was advanced in Gold, id.  There, 
documentation of spouse and children had been received 
following the veteran's World War II service.  After the 1978 
change in the law, he was sent a letter asking him to 
complete a form on the reverse side and return it to VA.  The 
claim form was not returned.  The veteran reopened his claim 
many years later and VA determined that the date of the 
reopened claim was the correct date of benefits.  The Court 
upheld that determination.  In that case, the veteran did not 
respond to the 1978 VA letter.  Here, the veteran made a 
partial response and did not respond to a request for 
complete information.  In both cases, there was some 
information of record about the veteran's spouse and 
dependents; but that was not and is not a basis for an 
earlier effective date.  The veteran has not identified any 
law or regulation which would support his position.  

The law governing effective dates specifies that an award of 
additional compensation on account of dependents based on the 
establishment of a disability rating in the percentage 
evaluation specified by law for the purpose shall be payable 
from the effective date of such rating, but only if proof of 
dependents is received within one year from the date of 
notification of such rating.  38 U.S.C.A. § 5110(f) (West 
1991).  The law contemplates that the veteran has already 
provided basic claims information and that, where he 
qualifies for additional compensation based on dependents, he 
must submit verification within the year.  The veteran did 
not do so.   

Applying the applicable regulations to this case, the Board 
finds that the RO requested information about the veteran's 
spouse in 1979 and he did not respond within a year.  The 
claim was properly considered abandoned.  38 C.F.R. § 3.158 
(1998).  

Under these circumstances, the proper effective date is the 
date the new claim was received by the RO.  See 38 U.S.C.A. 
§ 5110(a) (West 1991); 38 C.F.R. §§ 3.158, 3.401(b) (1998).  

In this instance, the November 1997 communication from the 
veteran referred to applying for aid and attendance or 
housebound benefits.  It did not indicate that the veteran 
was seeking additional compensation based on his spouse.  
This communication did not identify the benefit sought as 
additional compensation based on a dependent.  Therefore, it 
can not be considered an informal claim.  38 C.F.R. § 3.155 
(1998).  The earliest communication which claimed this 
benefit was received by the RO in February 1998 and the RO 
properly used that as the effective date.  38 U.S.C.A. 
§ 5110(a) (West 1991); 38 C.F.R. §§ 3.158, 3.401(b) (1998).  
There is no basis in the law, regulations or facts of this 
case for an earlier effective date.   


ORDER

Restoration of a 40 percent rating for traumatic arthritis of 
the right knee with osteoporosis, effective April 27, 1995, 
is granted, subject to the laws and regulations governing the 
payment of monetary awards.  

Entitlement to an effective date earlier than February 11, 
1998, for an award of additional compensation for a dependent 
spouse, is denied.  


REMAND

The veteran filed a claim for a total disability rating based 
on individual unemployability (TDIU) in January 1995.  The 
claim was denied in May 1995.  The veteran expressed his 
disagreement at an September 1995 RO hearing.  The August 
1996 supplemental statement of the case on the knee rating 
issues included a statement of the case on the TDIU issue.  A 
timely appeal is not of record.  Another TDIU claim was 
received in May 1998.  The claim was denied by a February 
1999 rating decision.  The notice of disagreement was 
received in March 1999.  The RO must now issue a statement of 
the case on the TDIU claim.  If the veteran files a timely 
substantive appeal, the Board will consider the claim.  

The issue of entitlement to TDIU is REMANDED to the RO for 
the following:  

The RO should send the veteran a 
statement of the case on his TDIU claim.  

Thereafter, the case should be processed in accordance with 
the current appellate procedures.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  

The appellant is free to submit additional evidence and 
argument while the case is in remand status.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals



 

